

115 HR 2940 IH: Congressional Self-Defense Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2940IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Brooks of Alabama introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow Members of Congress to carry a concealed firearm anywhere in the United States, with
			 certain exceptions.
	
 1.Short titleThis Act may be cited as the Congressional Self-Defense Act. 2.Carrying of concealed firearms by Members of Congress (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Carrying of concealed firearms by Members of Congress
 (a)Notwithstanding any other provision of Federal law or any law, rule, or regulation of a State or any political subdivision thereof, a Member of Congress who is carrying the identification required by subsection (b) and who is not otherwise prohibited by this chapter from transporting, shipping, or receiving a firearm may carry a concealed firearm for any lawful purpose—
 (1)in the United States Capitol only as authorized by regulations issued under section 5104(e)(1)(A) of title 40; and
 (2)anywhere else in the United States, except where the United States Secret Service is protecting the President or Vice President of the United States and prohibiting the possession of a firearm.
 (b)The identification required by this subsection is a valid identification document (as defined in section 1028(d)(3) of this title) of the Member of Congress containing a photograph of the Member of Congress.
 (c)In this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. . (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
				
					
						926D. Carrying of concealed firearms by Members of Congress..
			